Name: Commission Regulation (EEC) No 3524/84 of 14 December 1984 revoking Regulation (EEC) No 2799/84 concerning the stopping of fishing for sole by vessels flying the flag of Denmark
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 328/20 Official Journal of the European Communities 15. 12. 84 COMMISSION REGULATION (EEC) No 3S24/84 of 14 December 1984 revoking Regulation (EEC) No 2799/84 concerning die stopping of fishing for sole by vessels flying the flag of Denmark IV by vessels flying the flag of Denmark or registered in Denmark should therefore be permitted ; whereas, consequently, it is necessary to revoke Commission Regulation (EEC) No 2799/84, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1729/83 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 2799/84 (3) stopped fishing for sole in ICES divisions II a (EC zone) and IV by vessels flying the flag of Denmark or registered in Denmark as from 4 October 1984 ; Whereas the United Kingdom has transferred on 14 November 1984 to Denmark 50 tonnes of its quota of sole in ICES divisions II a (EC zone) and IV ; whereas fishing for sole in ICES divisions II a (EC zone) and HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EEC) No 2799/84 is hereby revoked. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 14 November 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1984. For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 220, 29. 7. 1982, p. 1 . (2) OJ No L 169, 28 . 6. 1983, p. 14. O OJ No L 263, 3 . 10 . 1984, p. 28 .